Case 2:17-md-02789-CCC-MF Document 600 Filed 06/05/20 Page 1 of 6 PageID: 23037



                       IN THE UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY
                                 NEWARK DIVISION


    IN RE: PROTON-PUMP INHIBITOR                     MDL No. 2789
    PRODUCTS LIABILITY LITIGATION                    Case No.: 2:17-md-2789 (CCC)(MF)
    (NO. II)

    This Document Relates to
    ALL ACTIONS



                            CASE MANAGEMENT ORDER NO. 42
                              (Dismissal of Novartis Defendants)

           The Court hereby issues the following Case Management Order (“Order” or

    “CMO”):

    A.     On February 2, 2018, the Plaintiffs’ Co-Lead Counsel, Plaintiffs’ Executive

    Committee, and Plaintiffs’ Steering Committee (collectively “PSC”) filed a Master

    Complaint (the “Master Complaint”), in In re Proton-Pump Inhibitor Prod. Liab. Litig.

    (D.N.J. Case No. 2:17-md-02789-CCC-MF (MDL No. 2789)) (the “PPI MDL”), naming

    four Novartis entities – Defendants Novartis Pharmaceuticals Corporation, Novartis

    Corporation, Novartis Institutes for Biomedical Research, Inc., and Novartis Vaccines &

    Diagnostics, Inc. (hereinafter, the “Stipulating Defendants”) – for injuries that allegedly

    resulted from Plaintiffs’ use of Prevacid24HR®.

    B.     Subsequent to the filing of the Master Complaint, the PSC and other Plaintiffs’

    counsel have filed Short Form Complaints and/or intend to bring additional lawsuits

    against the Stipulating Defendants on behalf of additional plaintiffs claiming injuries

    allegedly resulting from their use of proton pump inhibitor(s) (“PPI”) (hereinafter “future

    PPI plaintiffs and/or claimants” or “future PPI lawsuits”).

                                                 1
Case 2:17-md-02789-CCC-MF Document 600 Filed 06/05/20 Page 2 of 6 PageID: 23038



    C.     The parties wish to avoid motion practice regarding the naming of defendants in

    this litigation who it has been represented are improper and/or unnecessary parties.

           1.      Hollingsworth LLP (Stipulating Defendants’ Counsel) represent Novartis

    Pharmaceuticals Corporation, Novartis Corporation, Novartis Institutes for Biomedical

    Research, Inc., and Novartis Vaccines & Diagnostics, Inc. All Stipulating Defendants and

    their counsel are aware of this litigation and have the authority to enter into this Stipulated

    CMO on behalf of these entities.

           2.      The Stipulating Defendants deny the allegations in this litigation.

    Furthermore, by entering into this Stipulated CMO, the Stipulating Defendants do not

    waive any arguments or defenses, including but not limited to jurisdiction, venue, service,

    or statutes of limitations or repose except as otherwise noted herein. For the reasons noted

    below (and in Paragraph C. 4), the PSC and other Plaintiffs’ Counsel shall remove and

    dismiss from all pending lawsuits in the PPI MDL, and agree to no longer name as

    defendants in any future PPI lawsuits that are filed in this MDL, pursuant to Paragraph 3,

    the Stipulating Defendants. The PSC does not stipulate to the accuracy of the

    Defense Counsel’s representations in C. 2.a through 2.e below but does rely upon them:

           a.      Novartis Pharmaceuticals Corporation (“NPC”): As represented by
                   Defense Counsel to the PSC and the Court, NPC is a Delaware corporation
                   whose principal place of business is in East Hanover, New Jersey.

           b.      Novartis Corporation (“Novartis Corp.”): As represented by Defense
                   Counsel to the PSC and the Court, Novartis Corp. is a New York
                   corporation whose principal place of business is in East Hanover, New
                   Jersey.

           c.      Novartis Institutes for Biomedical Research, Inc. (“NIBRI”): As
                   represented by Defense Counsel to the PSC and the Court, NIBRI is a
                   Delaware corporation whose principal place of business is in Cambridge,
                   Massachusetts.


                                                  2
Case 2:17-md-02789-CCC-MF Document 600 Filed 06/05/20 Page 3 of 6 PageID: 23039



               d.       Novartis Vaccines & Diagnostics, Inc. (“NVD”): As represented by
                        Defense Counsel to the PSC and the Court, NVD is a Delaware corporation
                        whose principal place of business is in East Hanover, New Jersey.

               e.       As represented by Defense Counsel to the PSC and the Court, none of the
                        Stipulating Parties has ever held the New Drug Application for
                        Prevacid24HR®, ever had responsibility for labeling or warnings for
                        Prevacid24HR®, or ever sold Prevacid24HR®. None of the Stipulating
                        Parties has an ownership interest or stake in Novartis Consumer Health, Inc.
                        (n/k/a GlaxoSmithKline Consumer Health, Inc.), and none of the
                        Stipulating Parties market Prevacid24HR®.

               3.       The Court hereby directs the voluntarily dismissal without prejudice from

       all pending lawsuits in the PPI MDL, and Plaintiffs agree to no longer name as defendants

       in any future PPI lawsuits filed in the MDL, the Stipulating Defendants, with Plaintiffs and

       Stipulating Defendants to bear their own costs. Any necessary dismissal stipulations shall

       be filed by counsel for Stipulating Defendants. Should any Plaintiffs’ Counsel later learn

       that any and/or all of the Stipulating Defendants are proper defendants in a case or cases,

       then said Plaintiffs’ Counsel may, on behalf of Plaintiffs or future PPI plaintiffs, amend an

       existing, or file a future, action in which Novartis Consumer Health, Inc. (n/k/a GSK

       Consumer Health, Inc.) and/or GlaxoSmithKline Consumer Healthcare Holdings (US)

       LLC is also named to include any or all of the Stipulating Defendants. Service of any future

       filed Summons and Complaint against the Stipulating Defendants may be made upon

       Stipulating Defendants’ Counsel, but the Stipulating Defendants reserve all other bases of

       a personal jurisdiction defense. The Stipulating Defendants agree that, notwithstanding the

       dismissal of and/or requirement not to name the Stipulating Defendants, the running of any

       Limitations Period 1 imposed by any jurisdiction within the United States for the filing of a


   1
    The parties agree that the term “Limitations Period” shall mean any and all time limitations on the assertion,
   prosecution, or filing or service of the lawsuit, including any and all statutes of limitations, statutes of repose,
   discovery statutes, time limitations in equity, statutory time conditions on filing suits, laches, and any other time
   bars as determined by the relevant statute of limitations period of the plaintiff’s state of residence (without
                                                            3
Case 2:17-md-02789-CCC-MF Document 600 Filed 06/05/20 Page 4 of 6 PageID: 23040



     civil action by Plaintiffs or future PPI plaintiffs against Stipulating Defendants shall relate

     back to the date that the underlying action was/is filed by that Plaintiff (“underlying

     action”). However, the Stipulating Defendants expressly reserve and do not waive their

     right to assert that the Limitations Period expired prior to the date of filing of the underlying

     action. The parties expressly agree that this Stipulation shall not revive in any manner any

     claims or causes of action that were already barred by the Limitations Period prior to or on

     the date of filing of the underlying action.

               4.       To the extent plaintiffs identify discovery needed from Stipulating

     Defendants that cannot be obtained from Novartis Consumer Health, Inc. (n/k/a

     GlaxoSmithKline Consumer Health, Inc.) or GlaxoSmithKline Consumer Healthcare

     Holdings (US) LLC, Stipulating Defendants agree to provide third party discovery of

     responsive and discoverable facts, documents, information, materials and witnesses of the

     Stipulating Defendants, and will not object to discovery requests on the ground that the

     Stipulating Defendants will no longer be named as defendants in the litigation. To the

     extent Plaintiffs seek discovery from the Stipulating Defendants, discovery demands and

     notices shall be served on counsel for Stipulating Defendants. The Stipulating Defendants

     do not waive other objections to any discovery that Plaintiffs or future PPI plaintiffs may

     serve, including, but not limited to, relevancy, proportionality, privacy, confidentiality,

     privilege, competency, admissibility, burden and other good faith objections. However, the

     Stipulating Defendants stipulate and agree that any documents, information, including ESI,

     and materials produced by the Stipulating Defendants will be certified to be authentic under

     Fed. R. Evid. 902(11) and/or (12) and meet the requirements of Fed. R. Evid. 803(6)(A)-



   regard to conflict of laws or borrowing statutes).
                                                        4
Case 2:17-md-02789-CCC-MF Document 600 Filed 06/05/20 Page 5 of 6 PageID: 23041



    (C), subject to the Agreed Protective Order for Documents and ESI/Discovery Agreement

    in the PPI MDL.

            5.      The Stipulating Defendants are following their preservation obligations as

    of the date of reasonable anticipation of litigation and will continue to meet their

    preservation obligations as if they were still parties to the litigation.

            6.      The Stipulating Defendants are deemed stricken from the Master Complaint

    without need for the PSC to file an Amended Master Complaint. Attached hereto this CMO

    as Exhibit A is Plaintiffs’ Third Amended Short Form Complaint and Jury Demand, which

    does not identify any of the Stipulating Defendants and shall be used as the operative Short

    Form Complaint from the date of this Order forward.

            7.      Within thirty (30) days of entry of this Order, the Stipulating Defendants

    shall submit to the Court a notice of dismissal attaching to it a list of all cases filed in or

    transferred to this PPI MDL in which any of the Stipulating Defendants are named as

    defendants. After receiving the notice of dismissal, the Court shall process the dismissal

    of the Stipulating Defendants from each individual Complaint or Short Form Complaint

    filed against them. Whenever additional claims against the Stipulating Defendants are

    identified for dismissal pursuant to this CMO after the entry of this order, the Stipulating

    Defendants shall confer with Plaintiffs’ counsel and submit lists of such cases to the Court

    with a notice of dismissal, which the Court shall then process. The Stipulating Defendants’

    deadline to respond to any individual Complaints is extended indefinitely and until such

    dismissal occurs or if they are renamed pursuant to paragraph 3, above. Nothing herein

    shall otherwise preclude the parties from amending their pleadings pursuant to the Federal Rules

    of Civil Procedure and the Case Management Orders entered in the PPI MDL.



                                                   5
Case 2:17-md-02789-CCC-MF Document 600 Filed 06/05/20 Page 6 of 6 PageID: 23042


    IT IS SO STIPULATED.

    DATED: June 1, 2020              By:     /s/ Andrew L. Reissaus
                                             Stephen A. Klein
                                             Andrew L. Reissaus
                                             HOLLINGSWORTH LLP
                                             1350 I Street NW
                                             Washington, DC 20005
                                             Phone: 202-898-5800
                                             Facsimile: 202-682-1639
                                             sklein@hollingsworthllp.com
                                             areissaus@hollingsworthllp.com

                                     Counsel for Stipulating Defendants

                                       By:     /s/ Christopher A. Seeger
                                               Christopher A. Seeger (co-lead
                                               counsel)
                                               Seeger Weiss, LLP
                                               550 Broad Street, Suite 920
                                               Newark, NJ 07102
                                               (973) 639-9100
                                               cseeger@seegerweiss.com

                                               /s/ Stephanie O’Connor
                                                Stephanie O’Connor (co-lead
                                               counsel)
                                               Douglas & London, P.C.
                                               59 Maiden Lane, 6th Floor
                                               New York, NY 10038
                                               (212) 566-7500
                                               soconnor@douglasandlondon.com

                                       On Behalf of Plaintiffs’ Executive and
                                       Steering Committees



  SO ORDERED:

  Dated: Newark, New Jersey
        June 5, 2020
                                             CLAIRE C. CECCHI
                                             United States District Judge



                                       6
